NOT FOR PUBLICATION                           FILED
                    UNITED STATES COURT OF APPEALS                       AUG 27 2019
                                                                      MOLLY C. DWYER, CLERK
                                                                       U.S. COURT OF APPEALS
                           FOR THE NINTH CIRCUIT

A. K. ANDERSON,                                 No.    18-56172

                Plaintiff-Appellant,            D.C. No. 5:18-cv-01468-JGB-KES

 v.
                                                MEMORANDUM*
ANTHEM BLUE CROSS; et al.,

                Defendants-Appellees.

                   Appeal from the United States District Court
                       for the Central District of California
                    Jesus G. Bernal, District Judge, Presiding

                           Submitted August 19, 2019**

Before:      SCHROEDER, PAEZ, and HURWITZ, Circuit Judges.

      A. K. Anderson appeals pro se from the district court’s order dismissing

without leave to amend his 42 U.S.C. § 1983 action alleging federal claims. We

have jurisdiction under 28 U.S.C. § 1291. We review for an abuse of discretion the

denial of leave to amend. Cervantes v. Countrywide Home Loans, Inc., 656 F.3d



      *
             This disposition is not appropriate for publication and is not precedent
except as provided by Ninth Circuit Rule 36-3.
      **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
1034, 1041 (9th Cir. 2011). We affirm.

      The district court did not abuse its discretion by dismissing Anderson’s

complaint without leave to amend because further amendment of Anderson’s

claims would be futile. See id. (dismissal without leave to amend is proper if

amendment would be futile); see also Canatella v. Van De Kamp, 486 F.3d 1128,

1132 (9th Cir. 2007) (two-year statute of limitations for § 1983 claims in

California); Jones v. R.R. Donnelley & Sons Co., 541 U.S. 369 (2004) (four-year

statute of limitations for § 1981 claims).

      AFFIRMED.




                                             2